Citation Nr: 1550459	
Decision Date: 12/02/15    Archive Date: 12/10/15

DOCKET NO.  11-02 527	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE


Entitlement to an increased rating for bipolar disorder type I with history of manic and depressive symptoms and anxiety disorder with panic attacks, rated 50 percent disabling prior to February 1, 2013, and 70 percent disabling thereafter.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from March 2004 to September 2005.

This matter comes to the Board of Veterans' Appeals (Board) from an August 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) which denied entitlement to a disability rating in excess of 50 percent for bipolar disorder type I with history of manic and depressive symptoms and anxiety disorder with panic attacks.  A notice of disagreement was filed in August 2010, a statement of the case was issued in January 2011, and a substantive appeal was received in January 2011.  In an April 2014 rating decision, the RO assigned a 70 percent disability rating, effective February 1, 2013.  


FINDINGS OF FACT

1.	The Veteran in this case served on active duty from March 2004 to September 2005.

2.	On June 11, 2015 prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, through his authorized representative, that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant, through his authorized representative, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant, through his authorized representative, has withdrawn this appeal and, hence, there remain no allegations  of errors of fact or law for appellate consideration.  06/11/2015 VBMS entry, VA 21-4138 Statement in Support of Claim.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



		
ERIC S. LEBOFF
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


